         Case 2:08-cr-00051-KS-MTP Document 67 Filed 02/09/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 EASTERN DIVISION



UNITED STATES OF AMERICA


VS.                                                 CRIMINAL NO. 2:08-cr-51-KS-MTP


ALTOREAN A. SPRUELL


                                             ORDER

         BE IT REMEMBERED that on June 24, 2020, a Minute Entry was entered in the above

styled case. A written Order is necessary, and the Court enters this Order to clarify the Minute

Entry.

         IT IS THEREFORE ORDERED that the Restitution payment of Altorean A. Spruell be,

and the same is, hereby reduced to $125.00 per month effective June 24, 2020. Further, the

Probation Officer supervising the Defendant shall give twenty-four (24) hours notice to

Defendant prior to the time he is to appear before the Probation Officer.

         SO ORDERED this the __9th___day of February, 2021.



                                        ___s/Keith Starrett_________________
                                         UNITED STATES DISTRICT JUDGE
